Case 8:19-cv-00423-WFJ-SPF Document 98 Filed 01/27/20 Page 1 of 2 PageID 1024



                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION


CHRISTOPHER PARIS and OXEBRIDGE
QUALITY RESOURCES
INTERNATIONAL, LLC,

      PLAINTIFFS,

v.                                     Case No.      8:19-cv-423-T-02SPF

GUBERMAN PMC, LLC, DARYL
GUBERMAN and DONALD LABELLE,

     DEFENDANTS.
_______________________________/

                               MEDIATION REPORT

      The undersigned hereby reports to the Court the following:

         1. As directed by this Court’s Order (Dkt. 92), the undersigned convened
            mediation at 11:00 am, EST, on January 27, 2020;

         2. The Plaintiffs, Christopher Paris and Oxebridge Quality Resources
            International, LLC, appeared in person, and the Plaintiffs’ counsel, Glen H.
            Shrayer, appeared in person;

         3. No Defendants appeared in person or via telephone. Defendants positions
            have previously been provided to the Court by a filing from the Plaintiffs
            (Dkt. 95);

         4. Counsel for Defendant, Guberman-PMC, LLC, Bruce A. Minnick, appeared
            via telephone and advised of the limitation placed on his authority as
            described in the correspondence dated January 20, 2020, attached hereto
            as Exhibit A;

         5. No settlement was reached.
Case 8:19-cv-00423-WFJ-SPF Document 98 Filed 01/27/20 Page 2 of 2 PageID 1025




      RESPECTFULLY SUBMITTED this 27th day of January, 2020.




                                         /s/ Chris A. Barker_________________
                                         Chris A. Barker, Esquire
                                         Florida Bar Number: 885568
                                         Mediator Number: 17813 R
                                         Barker & Cook, P.A.
                                         501 East Kennedy Blvd., Suite 1040
                                         Tampa, Florida 33602
                                         Telephone: 813/489-1001
                                         Facsimile: 813/489-1008
                                         chris@barkercook.com



                             CERTIFICATE OF SERVICE

       I hereby certify that on the 27th day of January, 2020, I electronically filed the
foregoing with the Clerk of the Court by using the CM/ECF system which will send a notice
of electronic filing to all parties registered to receive it.


                                               /s/ Chris A. Barker_________________
                                               Chris A. Barker, Esquire
